DETAILED ACTION
This action is responsive to communications filed 30 December 2020.
Claims 4, 11 and 18 remain cancelled.
Claims 1-3, 5-10, 12-17 and 19-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C 101 rejections have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US-20180341928-A1) hereinafter Khan in view of Soni (US-20180152407-A1) further in view of Angell et al. (US-20180005289-A1) hereinafter Angell further in view of Laredo et al. (US-20130066944-A1) hereinafter Laredo.
Regarding claim 1, Khan discloses:
([0018] device 110A can include applications such as communication application 116, e.g. a messaging application/interface, social media application, etc. through which user 130A can compose and transmit communications to other device(s)/user(s) and receive/view other communications originating from other device(s)/user(s) [0026-0028] personal assistant engine 146 (see FIG. 1, i.e. residing on server 140) can be an application or module that configures/enables the device to interact with, provide content to, and/or otherwise perform operations on behalf of a user, e.g. within a conversational interface such as via communication application 116, wherein task management engine 144 can be an application or module that configures/enables server 140 to perform various operations such as assigning tasks, facilitating and/or tracking the performance of a task, etc.), wherein the user-facing messaging interface is to receive correspondence to be analyzed from a client device ([0035-0037] a communication is received, such as from a user, and the communication is processed; content processing, i.e. communication to be analyzed such as for extracting elements from communication that include but is not limited to an intent, entity, action, etc. [0018] e.g. through communication application 116); 
receiving a copy of a first correspondence sent by a first user in a first communication thread ([0036] [FIG. 3A] bob can provide input communication/message 330a which can be transmitted to/received by server 140 and/or content processing engine 142), wherein the first correspondence is addressed to a second user ([FIG. 3A] i.e. addressed to Anne, see 330A) and the copy is sent to the automated task assistant ([0028] personal assistant engine 146 can receive communications and/or requests from user 130A) and received via the user-facing messaging interface from the client device associated with the second user ([0017-0018] various devices such as device 110A and device 110B (collectively device(s) 110), e.g. including communication application 116 so as to generate, transmit, receive and/or present various communications, wherein each user (e.g. first/second) on behalf of their own devices are capable of receiving messages for display from another user); 
determining, by a processing device associated with the automated task assistant, that the first correspondence includes a request and a due date ([0037] communication received is processed, e.g. a content element can be identified within or otherwise extracted from the communication, such as an intent, entity, or action and/or parameters/values of such elements, i.e. grab some food is an intent, wherein tonight (see FIG. 3A) is equated to as a parameter/value of such an element); 
generating a task thread corresponding to the request ([0026-0027] once a task has been assigned to a user, e.g. based on identified task with respect to the communications, conversations, etc., various notifications (i.e. thread), selectable controls can be generated and provided to the assigned user), the task thread comprising contextual information associated with the request and correspondence associated with the request ([FIG. 3A] e.g. communication session 370A comprising selectable item 360a (see [0049]) as well as messages 330a-D (see [0042])); 
providing a notification via the user-facing messaging interface to the client device associated with the second user, the notification comprising a reminder of the request ([0015] notifications can be provided to notify users of the status  of the completion of the task (i.e. reminder) [FIG. 3B] see items 380A-380B)
Khan does not explicitly disclose:
monitoring additional correspondence in the first communication thread to determine whether the request has been satisfied by the due date; 
responsive to determining that the request has not been satisfied;
determining a ranking associated with the request based on one or more characteristics of the request and of the first correspondence;

adding the notification to an internal queue at a location in the queue defined by the associated ranking; and
providing, based on the location of the request in the queue, the notification to the client device associated with the second user in advance of the due date, the notification comprising a reminder of the request; and 
responsive to determining that the request has been satisfied, terminating the task thread.
However, Soni discloses:
monitoring additional correspondence in the first communication thread to determine whether the request has been satisfied by the due date ([0036-0037] task monitor 116 may monitor progress and/or completion of a delegated task, e.g. evaluate any “reply” messages to the message for indications of progress and/or completion, the delegated task associated with a hard deadline, wherein monitoring completion of a delegated task with a hard deadline is equated to monitoring if the delegated task is satisfied by the due date)
responsive to determining that the request has not been satisfied ([0040] when the deadline for a delegated task is near and the delegated task has not been completed); 
determining a ranking associated with the request based on one or more characteristics of the request and of the first correspondence ([0047-0048] various weights can be associated with respective tasks, e.g. based on previous communications (i.e. first correspondence), tasks, etc. such as a user frequently orders food via a food delivery application/service (i.e. characteristic of request);
providing the notification to the client device associated with the second user in advance of the due date, the notification comprising a reminder of the request ([0040] textual notification provided, e.g. “deadline approaching!”, “deadline in two days!”, etc.; further reminders may be selectable from the tasks pane for sending a reminder message to the recipient of the delegated task [FIG. 7] [0087] including delegated tasks 710, 712, 714, etc.)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan in view of Soni in order to monitor additional correspondence in the first communication thread to determine whether the request has been satisfied by the due date and remind the user if the task has not been completed. One of ordinary skill in the art would have been motivated to do so to provide passive notifications to the sender and provide reminder messages to the recipient of the delegated task (Soni, [0040]).
Khan-Soni do not explicitly disclose:
responsive to the associated ranking exceeding a threshold, creating a notification for the request;
adding the notification to an internal queue at a location in the queue defined by the associated ranking; and
providing, based on the location of the request in the queue, the notification to the client device;
responsive to determining that the request has been satisfied, terminating the task thread.
However, Angell discloses:
responsive to the associated ranking exceeding a threshold ([0036] in response to a determination that the priority value is larger than the other priority value), creating a notification for the request ([0036] generate a reminder, e.g. based on the priority value being larger than the other priority value);
adding the notification to an internal queue at a location in the queue defined by the associated ranking ([0073] reminder schedule for a particular type of action item, e.g. reminders may be scheduled more frequently until the action item has been completed based on escalated priority, wherein reminders of high priority are scheduled (i.e. in a queue to be sent out) sooner than reminders of low priority); and
providing, based on the location of the request in the queue, the notification to the client device ([0073] reminders scheduled until the action item has been completed, e.g. frequency based on priority [0050] reminders to various users);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan-Soni in view of Angell to have generated and queued notifications based on the ranking of the request. One of ordinary skill in the art would have been motivated to do so to send reminders to various users and schedule reminders until the action item has been completed based on priority (Angell, [0050] [0073]).
Khan-Soni-Angell do not explicitly disclose:
responsive to determining that the request has been satisfied, terminating the task thread
However, Laredo discloses:
responsive to determining that the request has been satisfied, terminating the task thread ([0086] system can track tasks completed to automatically cancel or remove the completed task from a task list indicating open or closed task).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan-Soni-Angell in view of Laredo in order to terminate the task thread when the request has been satisfied. One of ordinary skill in the art would have been motivated to do so to automatically cancel or remove the completed task from a task list indicating open or closed task (Laredo, [0086]).
Regarding claim 5, Khan-Soni-Angell-Laredo disclose
The method of claim 1, as set forth above,

wherein receiving a copy of the first correspondence comprises receiving at least one of an email message, a text message, a chat message, or a voice message ([0018] e.g. messages, content, media, etc.).
Regarding claim 6, Khan-Soni-Angell-Laredo disclose
The method of claim 1, as set forth above,
Khan discloses:
wherein determining that the first correspondence includes a request comprises: 
extracting a word chain from the first correspondence ([0025] parse the communication(s) and identify/extract content element(s) (e.g. entities, intents, actions, parameters, etc.) [0037] e.g. ‘grab some food’ as ‘order food’ is an example of a word chain); and 
identifying a syntactic structure of the request in the word chain that matches a predefined request template ([0025] extracted content elements can be stored within content repository 160 in accordance with the referenced ontology, model, and/or schema so subsequent communications can be processed in a comparable manner, where the content repository can reflect a knowledge base that reflects a conversational context that is shared between the users within the referenced communication session [0026] e.g. to assign various tasks, such as those identified with respect to the communications, conversations, etc. referenced above).
Regarding claims 8, 12-13, 15 and 19-20, they do not define nor teach over the limitations of claims 1 and 5-6, therefore, claims 8, 12, 15 and 19 are rejected for at least the same reasons as set forth above in claims 1 and 5-6.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan-Soni-Angell-Laredo in view of Rowny et al. (US-20160315900-A1) hereinafter Rowny.
Regarding claim 2, Khan-Soni-Angell-Laredo disclose:

Khan-Soni-Angell-Laredo do not explicitly disclose:
determining that a duplicate of the first correspondence is not present in the first communication thread or a second communication thread. 
However, Rowny discloses:
determining that a duplicate of the first correspondence is not present in the first communication thread or a second communication thread ([0070-0071] [0007] determine whether the message is a duplicate based on the identifier (equated to determining if a duplicate is present), i.e. over a second communication channel with a second instance).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan-Soni-Angell-Laredo in view of Rowny in order to determine that a duplicate of the first correspondence is not present in the first communication thread or a second communication thread. One of ordinary skill in the art would have been motivated to do so for message transmissions without compromising the integrity, reliability, and user experience associated with messaging features on mobile computing devices (Rowny, [0014]).
Regarding claims 9 and 16, they do not define nor teach over the limitations of claim 2, therefore, claims 9 and 16 are rejected for at least the same reasons as set forth above in claim 2.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan-Soni-Angell-Laredo in view of KOSKIMIES et al. (US-20100107165-A1) hereinafter Koskimies.
Regarding claim 3, Khan-Soni-Angell-Laredo disclose:
The method of claim 1, as set forth above, further comprising:
Khan discloses:
automated task assistant ([0026-0028] personal assistant engine 146 (see FIG. 1, i.e. residing on server 140) can be an application or module that configures/enables the device to interact with, provide content to, and/or otherwise perform operations on behalf of a user, e.g. within a conversational interface such as via communication application 116, wherein task management engine 144 can be an application or module that configures/enables server 140 to perform various operations such as assigning tasks, facilitating and/or tracking the performance of a task, etc.).
Khan does not explicitly disclose:
determining that a task thread corresponding to the request has already been generated; and 
associating the first correspondence with the task thread.   
However, Koskimies discloses:
determining that a task thread corresponding to the request has already been generated ([0029] [0032] each thread corresponds to a process, wherein when a document arrives, the client checks the descriptor of the immediate parent thread to determine if it already has a thread that matches the descriptor); and 
associating the first correspondence with the task thread ([0032] i.e. and if it does, the document is attached to that thread).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan-Soni-Angell-Laredo in view of Koskimies in order to determine that if a task thread had already been generated by the automated task assistant as to associate all and any relative correspondences with the proper task thread. One of ordinary skill in the art would have been motivated to do so to handle task management by organizing documents into threads (Koskimies, [0029]).
Regarding claims 10 and 17, they do not define nor teach over the limitations of claim 3, therefore, claims 10 and 17 are rejected for at least the same reasons as set forth above in claim 3.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan-Soni-Angell-Laredo in view of Kursun (US-20150039705-A1).

The method of claim 1, as set forth above,
Khan discloses:
further comprising: 
determining a ranking associated with the request based on one or more characteristics of the request and of the first correspondence ([0047-0048] referenced task can be identified based on various weights, e.g. associated with various users that can reflect the likelihood, probability, etc. that a particular task is relevant to a particular user), wherein the one or more characteristics comprises at least one of an importance of a contact from whom the correspondence was received, sentiment analysis, the due date referenced in the first correspondence, previous actions of the user ([0047-0048] it can be determined that a particular user frequency orders food via a food delivery application/service, accordingly a weight associated with such a task can be incremented/decremented), frequency of prior correspondence with the contact, response time to prior requests from the contact, a title of the contact, or a name of the contact's company, and wherein determining the ranking comprises: 
-44-Attorney Docket No.: 32847.22 (L0017)identifying a contact from whom the first correspondence was received ([0047-0048] it can be determined that a particular user frequency orders food via a food delivery application/service, accordingly a weight associated with such a task can be incremented/decremented; wherein determining a particular user requires identifying the contact); and 							
	Khan does not explicitly disclose:
calculating a weighted sum of an importance of past correspondence with the contact, a number of communication channels associated with the contact, an average response time to prior requests from the contact and a static attribute importance value of the contact. 

calculating a weighted sum of an importance ([0153] priority metric calculated for the message or group of messages, e.g. based on two or more factors such as interactive user behavior, explicit user feedback, history table, keyword match, and priority match, given a specific weighing) of past correspondence with the contact ([0131] such as based on past activity, a time of receipt or first presentation to the user (e.g., sender/title of message first presented to the user in an inbox); (2) a time that the message was first read, accessed, or otherwise disposed of (e.g., opened, skipped, deleted, made phone call, etc.); (3) the length of time between the time of first presentation and the time of disposal; and (4) the action taken by the user (e.g., respond, flag for later follow-up, subsequent accesses, forward to other parties, calendaring, deletion, etc. and the time at which that action was taken), a number of communication channels associated with the contact ([0163-0164] the connection distance (e.g., first level connection, second level connection, etc.), the number of shared connections, the number of connections with the organization, the connections within a project, etc.; For example, a "score" may be calculated based on the project priority and the number of associated projects within the organization. In one embodiment, the score may be calculated as the project priority multiplied by the associated project count. In another embodiment, if there are multiple priorities, the sum of each project priority may be calculated), an average response time to prior requests from the contact ([0131] such as based on past activity, a time of receipt or first presentation to the user (e.g., sender/title of message first presented to the user in an inbox); (2) a time that the message was first read, accessed, or otherwise disposed of (e.g., opened, skipped, deleted, made phone call, etc.); (3) the length of time between the time of first presentation and the time of disposal; and (4) the action taken by the user (e.g., respond, flag for later follow-up, subsequent accesses, forward to other parties, calendaring, deletion, etc. and the time at which that action was taken) and a static attribute importance value of the contact ([0160] hierarchy priority, e.g. the user level in the hierarchy for the sender and any other recipients within the user's organization, wherein levels in a hierarchy are equated to as a static attribute importance value).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Khan-Soni-Angell-Laredo in view of Kursun in order to determine a ranking associated with the request based on the characteristics of the requests and correspondence, wherein the ranking comprises identifying a contact and calculating a weighted sum of importance regarding the contact. One of ordinary skill in the art would have been motivated to do so to prioritize an incoming message (Kursun, [0129]).
Regarding claim 14, it does not define nor teach over the limitations of claim 7, therefore, claim14 is rejected for at least the same reasons as set forth above in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (US-20170161692-A1) PROVIDING REMINDERS RELATED TO CONTEXTUAL DATA ON LOCK SCREENS;
Gill et al. (US-20180097753-A1) REMINDER COMPLETION ASSISTANCE IN GROUP CONVERSATIONS;
Ghotbi et al. (US-20180114198-A1) PROVIDING USERS WITH REMINDERS HAVING VARYING PRIORITIES;
KARASHCHUK et al. (US-20170132019-A1) INTELLIGENT AUTOMATED ASSISTANT IN A MESSAGING ENVIRONMENT;
Chen et al. (US-20140164310-A1) COMMUNICATION SYSTEM WITH AGENT ASSISTANCE MECHANISM AND METHOD OF OPERATION THEREOF;
Bennett et al. (US-20160335572-A1) MANAGEMENT OF COMMITMENTS AND REQUESTS EXTRACTED FROM COMMUNICATIONS AND CONTENT;
Rowe et al. (US-20110145823-A1) TASK MANAGEMENT ENGINE;
Bennett et al. (US-10361981-B2) AUTOMATIC EXTRACTION OF COMMITMENTS AND REQUESTS FROM COMMUNICATIONS AND CONTENT;
D’aloisio et al. (US-20150286383-A1) SYSTEMS AND METHODS FOR DELIVERING TASK-ORIENTED CONTENT USING A DESKTOP WIDGET;
Horton et al. (US-20110246880-A1) INTERACTIVE APPLICATION ASSISTANCE, SUCH AS FOR WEB APPLICATIONS;
Sanghavi et al. (US-10356243-B2) VIRTUAL ASSISTANT AIDED COMMUNICATION WITH 3RD PARTY SERVICE IN A COMMUNICATION SESSION.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453